Adams, Oh. J.
1.mortgage: foreclosure * redemption.' No transfer to the plaintiff of any interest in the mortgage appeared of record. He was not, tlierefore, a necessary party to Morris’ foreclosure, «/ j. «/ He was affected by the foreclosure, and could only make statutory redemption. He allowed the time provided by statute to expire. He seems to have 'conceived the *557idea that the time was extended by reason of the contract between Whiffin and George Lemley. But the foreclosure had extinguished Debolt’s interest, and the plaintiff never had any lien except upon Debolt’s interest.
Affirmed.